IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ANNE BERQUIST,                                          No. 84811
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                                                                              FILE
                    IN AND FOR THE COUNTY OF                                  NOV 1 6 2022
                    CLARK; THE HONORABLE LINDA
                    MARIE BELL; AND THE HONORABLE
                    SUSAN JOHNSON, DISTRICT JUDGE,
                    Respondents,
                    and
                    THE LAS VEGAS PHILHARMONIC;
                    AND JERI CRAWFORD,
                    Real Parties in Interest.

                           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                This original petition    for   a   writ   of mandamus seeks
                    disqualification of a district court judge in a wrongful termination matter.
                    Petitioner Anne Berquist filed a wrongful termination suit against her
                    former employer, real party in interest the Las Vegas Philharmonic (the
                    LVP) and its board member, real party in interest Jeri Crawford, alleging
                    various fraud and contract-based claims. After the case was reassigned to
                    Judge Susan Johnson, she conducted a hearing on the LVP and Crawford's
                    joint motion to dismiss.    During that hearing, Judge Johnson made
                    comments about her knowledge of the LVP's existence when she was in high
                    school and suggesting that the LVP's longevity in the community was
                    indicative of it being a "healthy organization." Judge Johnson then granted
                    the motion to dismiss, in part, dismissing all but one of Berquist's claims.
                    Berquist moved to disqualify Judge Johnson, arguing that her comments at
                    the motion to dismiss hearing indicated that she used extrajudicial

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ma*.
                                                                              22- 3(0c)g9
                     knowledge in rendering her decision, which demonstrated bias in favor of
                     the LVP. Chief Judge Linda Bell denied the motion, finding that Berquist
                     did not establish sufficient factual or legal grounds for disqualification.
                     Berquist filed the instant petition, arguing that the district court applied
                     the wrong legal standard when ruling on her motion, and this court ordered
                     real parties in interest to file an answer.
                                 A writ of mandamus "is available to compel the performance of
                     an act that the law requires ... or to control an arbitrary or capricious
                     exercise of discretion."   NRS 34.160; Int'l Garne Tech., Inc. v. Second
                     Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (same).
                     Although "a petition for a writ of mandamus is the appropriate vehicle to
                     seek disqualification of a judge," Ivey v. Eighth Judicial Dist. Court, 129
                     Nev. 154, 158, 299 P.3d 354, 357 (2013), "[p]etitioned carr[ies] the burden
                     of demonstrating that extraordinary relief is warranted." Pan v. Eighth
                     Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v.
                     Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
                     (observing that "the issuance of a writ of mandamus...is purely
                     discretionary with this court"). "[A] judge . . . is presumed not to be biased,
                     and the burden is on the party asserting the challenge to establish sufficient
                     factual grounds warranting disqualification." Goldman v. Bryan, 104 Nev.
                     644, 649, 764 P.2d 1296, 1299 (1988), overruled in part on other grounds by
                     Halverson v. Hardcastle, 123 Nev. 245, 265, 163 P.3d 428, 442-43 (2007). A
                     judge's decision that there are no grounds for disqualification is "given
                     substantial weight and [will] not be overturned in the absence of a clear
                     abuse of discretion." Id. (internal citation omitted).
                                 Having reviewed the petition, answer, reply, and supporting
                     documents, we conclude that the district court did not err by denying

SUPREME COURT
       OF
     NEVADA

                                                            2
(0) I947A 4746§41.
                     Berquist's disqualification motion. See PETA v. Bobby Berosini, Ltd., 111
                     Nev. 431, 438, 394 P.2d 337, 341 (1995) (explaining that whether a judge's
                     "impartiality    can   reasonably   be    questioned   under   an   objective

                     standard . . . is a question of law" this court reviews de novo), overruled on
                     other grounds by Towbin Dodge, LLC v. Dist. Court, 121 Nev. 251, 112 P.3d
                     1063 (2005). We first reject Berquist's argument that the district court
                     applied an incorrect legal standard when considering her motion.          See

                     Williams v. Waldman, 108 Nev. 466, 471, 836 P.2d 614, 617-18 (1992) ("[I]n
                     reaching a determination, the district court must apply the correct legal
                     standard.").    Because Judge Johnson's alleged bias stemmed from an
                     extrajudicial source, the "objective reasonable person" standard set forth in
                     Ybarra v. State, 127 Nev. 47, 51, 247 P.2d 269, 272 (2011) applied, and the
                     district court's order made clear that it was applying that standard in its
                     analysis.'     See id. (explaining that the test for evaluating a judge's
                     impartiality is "whether a reasonable person, knowing all the facts, would
                     harbor reasonable doubts about [the judge's] impartiality." (quoting PETA,
                     111 Nev. at 438, 394 P.2d at 341)). We further agree with the district court
                     that there is nothing in the record to suggest that Judge Johnson's remarks
                     indicate an "improper bias or prejudice [because] they [do not] show that
                     [she] has closed ... her mind to the presentation of all the evidence."
                     Cameron v. State, 114 Nev. 1281, 1283, 968 P.2d 1169, 1171 (1998). We
                     cannot conclude that Judge Johnson's comment about the LVP's long-


                           'While we agree with Berquist that the standard pronounced in
                     Kirksey v. State, 121 Nev. 980, 1005-06, 923 P.2d 1102, 1118 (1996), differs
                     from the reasonable person standard set forth in Ybarra, 127 Nev. at 51,
                     247 P.2d at 272, this court recently reaffirmed that the Kirksey standard
                     applies when the judge "gained knowledge of . . . alleged prejudicial facts
                     while acting in her official capacity." Canarelli v. Eighth Judicial Dist.
SUPREME COURT
                     Court, 138 Nev., Adv. Op. 12, 506 P.3d 334, 339 (2022).
       OF
     NEVADA

                                                           3
(0) 1947A 44:16#7.
                standing presence in the Las Vegas community, without more,would cause
                an objective person reasonably to doubt [her] impartiality."2   Ybarra, 127

                Nev. at 52, 247 P.3d at 272; cf. Jacobson v. Manfredi by Manfredi, 100 Nev.
                226, 230, 679 P.2d 251, 254 (1984) (providing that disqualification is not
                warranted "merely because [the judge] knows one of the parties"). Because
                Berquist failed to meet her burden of demonstrating that disqualification
                was warranted, Goldman, 104 Nev. at 649, 764 P.2d at 1299, we are not
                convinced that our extraordinary intervention is warranted. Accordingly,
                we
                             ORDER the petition DENIED.3




                      .444atil                                                       Sr.J.
                Stiglich


                cc:   Hon. Linda Marie Bell
                      Hon. Susan Johnson, District Judge
                      Gibson Lexbury LLP
                      McDonald Carano LLP/Las Vegas
                      Jolley Urga Woodbury Holthus
                      Eighth District Court Clerk

                      2We  decline to address Berquist's argument that Judge Johnson's
                rulings on the motion to dismiss were clearly erroneous, as there is no
                evidence that her ruling on the merits of that motion was influenced by her
                extrajudicial knowledge of the LVP's existence. See Whitehead v. Nev.
                Comm'n on Judicial Discipline, 110 Nev. 380, 428 n.45, 873 P.2d 946, 976
                n.45 (1994) (stating "the rule that a disqualifying bias must stem from an
                extrajudicial source and result in an opinion on the merits").
                      3The   Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                decision of this matter under a general order of assignment.
         OF
      NEVADA

                                                    4
(0) I 947A